The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Objections
Claim 9 and 11 are objected to because of the following informalities:  Claim 9 should be written into an independent format in order to proper cite the components of the claimed container and claim 11, “in its entirety” should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomoto et al, US Pub. 2014/0367290.
Nomoto et al disclose an absorbent article container comprising: a plurality of individually wrapped personal hygiene absorbent articles, wherein each personal hygiene
absorbent article is wrapped within a pouch formed by a printed wrapping sheet, and arranged such that when a plurality of said pouches within the container are stacked side-by-side they form at least one single image, and wherein at least a portion of said pouches are viewable through said container (fig. 8, 9; par. [76-81]). Although the prior art does not explicitly disclose that the stack plurality of individual wrapped absorbent articles when unwrapped and/or positioned side by side reconstruct the single image, however, it seems that this must be the case for any starting image which therefore, implicit to the teachings of Nomoto et al.
	Nomoto et al fail to disclose the specific cutting step to provide an image without demarcation lines and not registered the cutting step. However, the specific cutting step is a matter of engineering choice for meeting specific customer requirements. For instance, a customer could choose to program and cut each individual absorbent article so that a full image is printed thereon. Furthermore, the cutting step does not require any technical advanced procedure in order to cut individual absorbent article. Therefore, it would have been an obvious extension as taught by the prior art.
	Regarding claim 2, wherein the wrapping sheet of each of the stacked plurality of the individually wrapped personal hygiene absorbent articles within the container have a common theme (see fig. 8/9).
	Regarding claim 3, wherein each of the wrapping sheets of the plurality of the individually wrapped personal hygiene absorbent articles stacked within the container provide a portion of a story that progresses from one wrapping sheet to the next starting from a first wrapping sheet proximal to an opening of said container to a last wrapping sheet distal from said opening (see fig. 8/9).
	Regarding claim 4, wherein the printing step comprises printing said images with at least four colors (see par. 0094).
	Regarding claim 5, wherein at least one of the indicia is comprised on the wrapping of each of said plurality of stacked individually wrapped personal hygiene absorbent articles (see fig. 9).
	Regarding claim 6, wherein the wrapping sheets form individual pouches containing the absorbent article therein, the pouches being stacked such that any one pouch within the container is different from at least each neighboring pouch in an array of pouches (see fig. 9).
	Regarding claim 7, wherein the plurality of indicia are skewed along an axis parallel to the width (see fig. 6/9).
	Regarding claims 8 and 13-16, with respect to the distance for positioning the images and/or the machines for processing the manufacturing steps, such as image printing, cutting, etc., such limitations are matters of engineering choice for meeting specific customer requirements. For instance, a costumer could elect to position one image or a plurality of images throughout the article. Therefore, such distance for positioning the images and/or the machine would have been an obvious extension as taught by the prior art.
	Regard claim 9, as best understood by the examiner, its limitations have been by the rejection of claim 1 above.
	Regarding claim 10, wherein the single image comprises a plurality of indicia (see fig. 6).
	Regarding claim 11, wherein said story is contained within said single image (see fig. 3).
	Regarding claim 12, wherein said pouches have a different graphic but at least one common indicia (see fig. 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL ST CYR
Primary Examiner
Art Unit 2876


/DANIEL ST CYR/Primary Examiner, Art Unit 2876